The State of




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 16, 2015

                                    No. 04-15-00199-CR

                                     Gabriel JIMENEZ,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015CR0420
                          Honorable Ron Rangel, Judge Presiding

                                       ORDER

       The Appellant’s motion for extension of time to file the brief is GRANTED. Time is
extended to November 9, 2015.


                                                   _________________________________
                                                   Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court